DETAILED ACTION
This final rejection is responsive to the amendment filed 18 February 2021.  Claims 1-20 are pending.  Claims 1, 10, and 19 are independent claims.  Claims 1, 2, 4, 9-11, 19, and 20 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Claim Rejections under 35 U.S.C. 101
Applicant’s amendments have been fully considered and they are persuasive.  The rejections are withdrawn.

Claim Rejections under 35 U.S.C. 103
Applicant’s prior art arguments have been fully considered and they are persuasive.  
Applicant argues (pgs. 8—10) that the cited references do not teach the newly amended limitations to the independent claims with respect to determining concern areas and a focus area.
Examiner agrees.  Accordingly, a new reference, Williams (US 2015/0161686 A1), has been added to the rejection, as further detailed below.
Moreover, Examiner agrees that the cited references also do not teach the newly amended claims 4 and 9.  Accordingly, new references, Qiao (US 2019/0361987 A1) and Pitsos (US 2015/0220580 A1), have been added to the rejection, as further detailed below.
The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 10/255,283 B1) hereinafter known as Cheng in view of Williams (US 2015/0161686 A1) hereinafter known as Williams.

Regarding independent claim 1, Cheng teaches:
a processor; and  (Cheng: Fig. 8; Cheng teaches a CPU.)
a computer-readable medium storing instructions that are operative when executed by the processor to: receive a plurality of reviews;  (Cheng: col. 3, lines 35-42; Cheng teaches receiving new customer reviews.)
select a category of review to use for a first topic network;  (Cheng: col. 5, lines 53-65; Cheng teaches the reviews being selected for certain type of items, such as customer reviews for all camera products.)
select a number of topics for generating the first topic network;  (Cheng: Fig. 2 and col. 8, lines 62-67 and col. 15, lines 65-67 to col. 16, lines 1-10; Cheng teaches selecting the number of topics.)
generate, based at least on the selected category of review and the selected number of topics, the first topic network;  (Cheng: Fig. 2 and col. 8, lines 62-67 to col. 9, lines 1-9; Cheng teaches generating a topic model.)
generate a first plurality of topic networks in a first topic network group, wherein the first topic network group includes the first topic network;  (Cheng: Fig. 2 and col. 5, lines 53-65; Cheng teaches progressing topic modeling which builds multiple models, which may be interpreted as a group.)
determine concern areas raised for the first topic network group, wherein the concern areas are raised in the received plurality of reviews and include at least one of quality, performance, or a feature set;  (Cheng: Fig. 7 and col. 10, lines 25-42 (including Table 1) and col. 19, lines 10-25; Cheng teaches identifying sentiment in the reviews based on the generated models.  The sentiment from the reviews are interpreted as concern areas.  The sentiments pertain to quality and performance.)
...
...

Cheng does not explicitly teach:
determine, based on the determined concern areas raised for the first topic network group, a focus area for business operations improvements;
generate a report of the focus area addressing the concern areas.

However, Williams teaches:
determine, based on the determined concern areas raised for the first topic network group, a focus area for business operations improvements;  (Williams: Figs. 7-9 and ¶[0094] and ¶[0118]; Williams teaches determining key drivers of the customer satisfaction index and showing a graph of the most important drivers.)
generate a report of the focus area addressing the concern areas.  (Williams: Figs. 7-9 and ¶[0094] and ¶[0118]; Williams teaches determining key drivers of the customer satisfaction index and showing a graph of the most important drivers.)

Cheng and Williams are in the same field of endeavor as the present invention, as the references are directed to classifying customer reviews.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system that generates multiple topic networks and identifies the sentiment in the reviews based on the generated models as taught in Cheng with further generating a report of concern areas as taught in Williams.  Cheng already teaches generating topic networks into a group and identifying the sentiment in the reviews.  However, Cheng does not explicitly teach further generating a report of concern areas.  Williams provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Cheng to include Williams: ¶[0118].




Regarding independent claim 10; this claims recites a method that is performed by the system of claim 1; therefore, the same rationale for rejection applies.




Claims 2, 5, 6, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Williams in view of Levanon (US 10,410,224 B1) hereinafter known as Levanon.

Regarding claim 2, Cheng in view of Williams teaches the system of claim 1 (as cited above).

Cheng in view of Williams does not explicitly teach the limitations of claim 2.

However, Levanon teaches:
generate a plurality of topic network groups, wherein the plurality of topic network groups includes the first topic network group, and wherein each of the topic network groups comprises a plurality of topic networks; determine, for each of the topic network groups, a set of themes to produce a plurality of theme sets; determine, based at least on the plurality of theme sets, a set of the focus areas; and generate a report of the set of focus areas.  (Themes are not explicitly defined by the claims nor the instant specification.  Accordingly, Levanon: Fig. 15 and col. 37, lines 39-50; Levanon teaches identifying the most relevant topics which is interpreted as generating the plurality of network groups.  For each topic, the most representative sentences are selected and presented to the customer.)

Cheng and Levanon are in the same field of endeavor as the present invention, as the references are directed to classifying customer reviews.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system that generates multiple topic networks into a group as taught in Cheng with further assigning a set of themes to the group as taught in Levanon.  Cheng already teaches generating topic networks into a group.  However, Cheng does not explicitly teach assigning a set of themes to the group.  Levanon provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Cheng to include teachings of Levanon because the combination would allow the user to utilize the relevant data.




Regarding claim 5, Cheng in view of Williams teaches the system of claim 1 (as cited above).

Levanon further teaches:
wherein the instructions are further operative to: select a sentiment for generating the first topic network.  (Levanon: col. 35, lines 15-35; Levanon teaches classifying sentences in the collection of sentences with a sentiment, removing the neutral sentiment, and proceeds to generate a list of topics from the collection of sentences.)

Cheng and Levanon are in the same field of endeavor as the present invention, as the references are directed to classifying customer reviews.  It would have been obvious, before the 




Regarding claim 6, Cheng in view of Williams teaches the system of claim 1 (as cited above).

Levanon further teaches:
wherein the instructions are further operative to: select, from among a plurality of topic networks, a selected topic network to display; and display the selected topic network.  (Levanon: Fig. 15 and col. 37, lines 39-50; Levanon teaches that for each topic, the most representative sentences are selected and presented to the customer.)

Cheng and Levanon are in the same field of endeavor as the present invention, as the references are directed to classifying customer reviews.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system that generates multiple topic networks into a group as taught in Cheng with further displaying the representative sentences for each topic as taught in Levanon.  Cheng already teaches generating topic networks into a group.  However, Cheng does not explicitly teach displaying the representative sentences for each topic.  Levanon provides this additional 




Regarding claim 11, 14, and 15; these claims recite a method that is performed by the system off claims 2, 5, and 6; therefore, the same rationale for rejection applies.




Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Williams in view of Qiao (US 2019/0361987 A1) hereinafter known as Qiao.

Regarding claim 4, Cheng in view of Williams teaches the system of claim 1 (as cited above).

Cheng in view of Williams does not explicitly teach the limitations of claim 4.

However, Qiao teaches:
wherein the instructions are further operative to: determine one or more review contributions for the first topic network, wherein the review contribution is a probability that a particular review of the plurality of reviews contributed to the first topic network.  (Qiao: Fig. 4 and ¶[0029] and ¶[0045]-¶[0046]; Qiao teaches looking at a set of reviews, and further, Qiao also teaches a review selection module that selects a set of reviews based on the probability that a review represents a particular topic.)

Qiao: ¶[0050].



Regarding claim 13; this claims recites a method that is performed by the system of claim 4; therefore, the same rationale for rejection applies.





Claims 3, 7, 8, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Williams in view of Sterne (US 8,600,796 B1) hereinafter known as Sterne. 

Regarding claim 3, Cheng in view of Williams teaches the system of claim 1 (as cited above).

Cheng in view of Williams does not explicitly teach the limitations of claim 3.

However, Sterne teaches:
wherein the instructions are further operative to: generate a word cloud for at least one topic in the first topic network.  (Sterne: Fig. 11 and col. 21, lines 1-10; Sterne teaches generating a word cloud.)

Sterne is in the same field of endeavor as the present invention, as the reference is directed to classifying customer reviews.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system that generates multiple topic networks into a group as taught in Cheng in view of Williams with further generating a word cloud for a topic as taught in Sterne.  Cheng in view of Williams already teaches generating topic networks into a group.  However, Cheng in view of Williams does not explicitly teach generating a word cloud for a topic.  Sterne provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Cheng and Williams to include teachings of Sterne because the combination would allow the user to clearly identify the relevant data.




Regarding claim 7, Cheng in view of Williams teaches the system of claim 6 (as cited above).

Cheng in view of Williams does not explicitly teach the limitations of claim 7.

However, Sterne teaches:
wherein the instructions are further operative to: select a topic in the displayed selected topic network; and display a word cloud for the selected topic.  (Sterne: Fig. 11 and col. 21, lines 1-10; Sterne teaches generating a word cloud.)

Sterne is in the same field of endeavor as the present invention, as the reference is directed to classifying customer reviews.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system that generates multiple topic networks into a group as taught in Cheng in view of Levanon with further generating a word cloud for a topic as taught in Sterne.  Cheng in view of Levanon already teaches generating topic networks into a group.  However, Cheng in view of Levanon does not explicitly teach generating a word cloud for a topic.  Sterne provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Cheng and Levanon to include teachings of Sterne because the combination would allow the user to clearly identify the relevant data.




Regarding claim 8, Cheng in view of Williams in view of Sterne teaches the system of claim 7 (as cited above).

Cheng further teaches:
wherein the instructions are further operative to: display representative reviews for the selected topic.  (Cheng: Fig. 5A; Cheng teaches displaying reviews for selected topics.)





Regarding claims 12, 16, and 17; these claims recite a method that is performed by the system of claims 3, 7, and 8; therefore, the same rationale for rejection applies.




Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Williams in view of Pitsos (US 2015/0220580 A1) hereinafter known as Pitsos. 

Regarding claim 9, Cheng in view of Williams teaches the system of claim 1 (as cited above).

However, Pitsos teaches:
wherein the instructions are further operative to: select at least one parameter for generating the first topic network, wherein the at least one parameter is a minimum correlation value that provides a threshold for including a review of the plurality of reviews in the generated first topic network.  (Pitsos: ¶[0060], ¶[0108], ¶[0111], and ¶[0113]; Pitsos teaches the user setting a threshold to filter out nodes that have an importance, veracity, or relevance value that does not exceed the threshold.)

Pitsos analogous to the present invention, as the reference is reasonably pertinent to the problem faced by the inventor, i.e. retrieving the relevant data based on a correlation value.  Sterne is in the same field of endeavor as the present invention, as the reference is directed to classifying customer reviews.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a system that generates multiple topic networks into a group as taught in Cheng in view of Williams with further setting a threshold to filter out data in the final set as taught in Pitsos.  Cheng in view of Williams already Pitsos: ¶[0060].



Regarding claim 18; this claims recites a method that is performed by the system of claim 9; therefore, the same rationale for rejection applies.




Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Levanon in view of Stern in view of Williams. 

Regarding independent claim 19; this claims recites a non-transitory computer storage device that performs the function of claims 10-18; therefore, the same rationale for rejection applies.  In particular, claim 19 was amended with the functionality of independent claims 1 and 10, which is taught by Williams, as further detailed above.  Regarding claim 20; this claims recites a non-transitory computer storage device which performs the function of claim 16; therefore, the same rationale for rejection applies.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/ALEX OLSHANNIKOV/Primary Examiner, Art Unit 2142